      Case 1:18-cv-04438-AT-BCM Document 248 Filed 04/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             4/15/20
MORGAN ART FOUNDATION LIMITED,
               Plaintiff,                                18-CV-4438 (AT) (BCM)
       -against-
MICHAEL MCKENZIE, et al.,
               Defendants.

MORGAN ART FOUNDATION LIMITED, et al.,
               Plaintiffs,                               18-CV-8231 (AT) (BCM)

       -against-                                         ORDER
JAMES W. BRANNAN, as personal
representative of the Estate of Robert Indiana,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during the telephonic status conference on April 15,

2020, it is hereby ORDERED that:

       1. Pre-Trial Schedule. In light of the ongoing national public health emergency, and for
          good cause shown, the pre-trial deadlines in both of the above-captioned actions are
          EXTENDED as follows:

               a. Fact discovery, including depositions, shall be completed no later than June
                  30, 2020. Non-party depositions shall be conducted promptly, by remote
                  means, and shall be completed no later than June 1, 2020. Notwithstanding the
                  parties' preference to conduct party depositions in person – and the present
                  uncertainty as to when it will be possible to do so – party depositions shall be
                  promptly scheduled for dates in May and June 2020, and the parties shall be
                  prepared to conduct those depositions either in person or remotely, as public
                  health guidelines require, within that time frame.

               b. The deadline for the parties to request a pre-motion conference with the
                  District Judge regarding summary judgment is July 17, 2020.

               c. Expert discovery, including depositions, shall be completed no later than
                  August 14, 2020.

               d. All other provisions of the Court's Civil Case Management Plan and
                  Scheduling Order (Dkt. No. 34 in Case No. 18-CV-4438; Dkt. No. 23 in Case
                  No. 18-CV-8231) and Order dated March 17, 2020 (Dkt. No. 243 in Case No.
                  18-CV-4438; Dkt. No. 99 in Case No. 18-CV-8231) remain in effect.
     Case 1:18-cv-04438-AT-BCM Document 248 Filed 04/15/20 Page 2 of 2



      2. Status Conference. Judge Moses will conduct a telephonic status conference on May
         18, 2020, at 11:00 a.m. At that time, the parties shall call into the below
         teleconference: call in number: 888-557-8511; access code: 7746387. No later than
         May 13, 2020, the parties shall submit a joint status letter, outlining the progress of
         discovery to date, any discovery or scheduling disputes requiring Court intervention
         (without argument), as well as any settlement efforts.

Dated: New York, New York
       April 15, 2020
                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge




                                              2
